Exhibit Cover-All Technologies Promotes Senior Management Manish Shah Named President and Director FAIRFIELD, NEW JERSEY (November 7, 2008) – Cover-All Technologies Inc. (OTC Bulletin Board: COVR.OB), a leading provider of comprehensive business solutions for the property and casualty insurance industry, announced today that Manish D. Shah has been promoted from Executive Vice President and Chief Technology Officer of the Company to President and Chief Technology Officer, effective as of November 7, 2008.In addition to his promotion to President, Mr. Shah has also been elected as a member of the Company’s Board of Directors, effective as of November 5, 2008, by the Board.Mr. Shah assumes the President position from John Roblin, who retains the positions of Chief Executive Officer and Chairman of the Board of Directors of the Company. John Roblin, Chief Executive Officer and Chairman of the Board, commented: “Manish Shah has worked very hard to acquire knowledge and develop skills that make him a very effective and creative leader.He is a unique individual with in-depth knowledge of technology, insurance, business and finance.His leadership in the development of our My Insurance Center™ capabilities leveraged all of this knowledge, and his outstanding contributions to the Company’s operations has earned him the respect of customers, prospects, business leaders and his associates at Cover-All.He has demonstrated both the vision and ability to execute that are so necessary in his expanded role as President and a director of Cover-All. “Manish, I and the other significant contributors at Cover-All are excited and enthusiastic about the growth opportunities ahead of us as we continue to leverage the capabilities of My Insurance Center™ to bring outstanding value to our customers and shareholders.” Manish Shah added: “I am honored and excited about assuming my new role and responsibilities.I shall be working with John and other members of senior management to develop and execute growth strategies which we look forward to bringing significant benefits for Cover-All’s shareholders, customers and employees.” Mr. Shah, age 37, has served as the Company’s Executive Vice President and Chief Technology Officer since May 2008 and May 2004, respectively.Mr.
